Citation Nr: 0710498	
Decision Date: 04/11/07    Archive Date: 04/25/07

DOCKET NO.  04-28 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a major depressive 
disorder.

3.  Entitlement to service connection for a sleep disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel 


INTRODUCTION

The veteran, who is the appellant, served on active duty from 
September 1968 to August 1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an August 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO).

A hearing was held in October 2004, before a Decision Review 
Officer.  A transcript of that hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran relates his psychiatric symptoms and sleep 
disorder to events in service.  He has been diagnosed with 
PTSD and major depression in the VA clinical setting with 
reported stressors including clearing artillery fire on 
friendly forces and receiving incoming mortar rounds.  In 
order for VA to attempt to verify a claimed in-service 
stressor, the veteran must provide at a minimum (1) a 
stressor that can be documented; (2) the location where the 
incident took place; (3) the approximate date within a two-
month period of the incident; and (4) the unit of assignment 
at the time the stressful event occurred.  M21-1MR, Part IV, 
Subpart ii, 1.D.14.d.

The veteran has stated that the friendly fire event occurred 
in December 1969, near Ban Me Thuot, while he was assigned to 
Battery B, 6th Battalion, 29th Artillery of the 4th Infantry 
division.  The Board cannot determine from the record whether 
this stressor may have been documented.  Therefore, the Board 
remands the case in an attempt to verify this stressor with 
the U.S. Army Joint Services Records Research Center (JSRRC).

Accordingly, the case is REMANDED for the following action:

1.  Contact the veteran and once again 
request him to provide the following:
    a) further information as to the dates, 
locations and approximate date within a two-
month period of him coming under mortar 
attacks and performing combat operations in 
Cambodia, the Central Highlands and Pleiku;
    b) further information and authorization 
to obtain his clinical records from 
Louisiana State University (LSU) in the 
1970's, and the provider who treated him for 
psychiatric complaints beginning in 1992; 
and
    c) provide him notice of the criteria for 
establishing a disability rating and 
effective date of award consistent with 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

2.  Obtain complete clinical records from 
the Central Texas VA Healthcare System since 
May 2004.

3.  Seek verification from JSRRC as to 
whether any friendly fire event occurred in 
December 1969, near Ban Me Thuot, while the 
veteran was assigned to Battery B, 6th 
Battalion, 29th Artillery of the 4th Infantry 
division.  Request unit records for the time 
period in question.  Verify any other 
incident that the veteran reports that meets 
the criteria of M21-1MR, Part IV, Subpart 
ii, 1.D.14.d.

4.  Upon completion of the above, make a 
specific determination as to whether or not 
the veteran was exposed to a stressor event 
in service.  If necessary, conduct any 
further development warranted based upon the 
determination.

5.  Schedule the veteran for VA psychiatric 
examination in order to determine the nature 
and etiology of his psychiatric disability.  
The claims folder should be provided to the 
examiner for review.  Following examination 
and review of the claims folder, the 
examiner should be requested to provide 
opinion on the following questions: 
    a) what are the current psychiatric 
diagnoses; 
    b) is it at least as likely as not that 
any acquired psychiatric disorder was first 
manifested in service or was the result of 
event(s) in active service?
    c) if PTSD is present, the examiner 
should specify each stressor deemed of 
sufficient gravity to produce PTSD.  

In arriving at this opinion, the examiner 
should provide a rationale for the opinions 
expressed.  The examiner should be requested 
to review the veteran's pre-service, in-
service and post-service educational and 
occupational functioning and explain the 
relevance, if any, of such functioning in 
arriving at the diagnosis and opinion.  If 
an opinion cannot be medically determined 
without resort to mere speculation or 
conjecture, this should be commented upon in 
the report.  The claims folder and a copy of 
this remand should be made available to the 
examiner.

6.  Thereafter, readjudicate the claims.  If 
the claim remains denied, furnish the 
veteran a supplemental statement of the 
case, and give him the opportunity to 
respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




